Citation Nr: 1744142	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  13-00 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent from August 20, 2007, to December 16, 2009, for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. B., Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In a March 2015 rating decision, the Board granted a 60 percent disability rating prior to August 20, 2007, a 10 percent disability rating from that date up to December 17, 2009, and a 100 percent disability rating from that day forward.  

The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 memorandum decision, the Court overturned the portion of the Board's decision that denied a higher initial rating in excess of 10 percent from August 20, 2007, to December 17, 2009, and remanded that portion of the claim for additional development. 

In April 2017, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2016).


FINDING OF FACT

Beginning August 20, 2007, the Veteran's ischemic heart disease has been productive of a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope.



CONCLUSION OF LAW

Beginning August 20, 2007, the criteria for a disability rating of 100 percent for ischemic heart disease are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's coronary artery disease is rated as 10 percent disabling August 20, 2007, to December 17, 2009.  Under this code, the maximum schedular rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction (LVEF) of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

As noted by the Court, the Veteran experienced cardiac disability symptoms such as increasing chest pain, shortness of breath, and functional impairment during this appellate period, and although the evidence does not include METs testing during this time, METs can nevertheless be estimated by a medical examiner.  As such, a Veterans Health Administration (VHA) medical opinion was requested to obtain this estimate.

In June 2017, a VA cardiologist, board certified in cardiovascular disease, reviewed the claims file and estimated that from August 20, 2007, to December 17, 2009, the Veteran's METs level was from one to three.  In support of this conclusion, the examiner summarized fifteen different medical records from throughout this time period which demonstrated consistent reports of chest pain/tightness, dyspnea, and dizziness upon minimal exertion.  The cardiologist stated that the Veteran's case in particular was difficult for him to understand and for his practitioners to evaluate because his chest pain was atypical before his stents were placed in June 2009.  As such, it was difficult for the Veteran to know whether the symptoms were coming from the heart or other comorbidities.  However, after reviewing the totality of the records during this period, the VA cardiologist was confident that he maintained a METs level of three or less from August 20, 2007, to December 17, 2009.  

The Board finds that the 2017 VHA opinion is supported by the weight of the medical and lay evidence of record.  While definitive METs testing was not performed during this period on appeal, the Veteran consistently sought treatment for and consistently reported chest pain/tightness, dyspnea, and dizziness upon minimal exertion and that he could no longer perform even minor occupational duties such as lifting without needing frequent breaks due to shortness of breath, dizziness, and fatigue.  

Based on the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that a schedular disability rating of 100 percent is warranted beginning August 20, 2007.  38 C.F.R. § 4.104, Diagnostic Code 7005.

As the Board is granting the full benefits sought on appeal in this case, further consideration of a rating less than 100 percent during this period or VA's duties to notify and assist are not necessary.  



ORDER

From August 20, 2007, to December 17, 2009, a 100 percent disability rating for ischemic heart disease is granted.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


